                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

               CHAMBERS OF                                                   MARTIN LUTHER KING COURTHOUSE
         MADELINE COX ARLEO                                                     50 WALNUT ST. ROOM 4066
     UNITED STATES DISTRICT JUDGE                                                   NEWARK, NJ 07101
                                                                                      973-297-4903

April 2, 2020

VIA CERTIFIED MAIL
Ronnie Coleman, Jr.
P.O. Box #32064
Newark, NJ 07102

VIA ECF
Counsel for Defendants
                                                LETTER ORDER

         Re:      Ronnie Coleman, Jr. v. New Jersey Transit, et al.,
                  Civil Action No. 18-16835___________________________________________

Dear Litigants:

        This matter comes before the Court by way of pro se Plaintiff Ronnie Coleman, Jr.’s
(“Coleman” or “Plaintiff”) Motion for Default Judgment, ECF No. 25, and Defendants New Jersey
Transit Corporation’s, New Jersey Transit Police Department’s, and New Jersey Transit Corporate
Headquarters’ (collectively, “Defendants”) Motion to Dismiss, ECF No. 26, Plaintiff’s Complaint,
ECF No. 1, under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which
relief can be granted. For the reasons that follow, Defendants’ Motion is GRANTED and
Plaintiff’s Motion is DENIED as moot.

I.       BACKGROUND1

       This action arises from allegations of misconduct that occurred when Plaintiff was arrested
during an incident on a New Jersey Transit train.

         On November 18, 2018, Plaintiff boarded a New Jersey Transit train at the Secaucus
Junction station. Compl., Ex. A at 1, ECF No. 1.1. Plaintiff had not purchased a ticket for his
trip’s full fare, so he provided the train conductor with a ticket for a shorter trip as well as cash for
the difference in fare. Id. The conductor did not accept this payment and told Plaintiff that he
would have to exit the train at the next stop and purchase a proper ticket. Id.



1
 The Court accepts the facts recited in the Complaint as true for the purposes of resolving a motion to dismiss. Phillips
v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).
        When the train reached the Paterson station, a New Jersey Transit Police Department
officer boarded and approached Plaintiff to discuss the situation. Id. Plaintiff showed the officer
his ticket and explained that he offered the conductor the fare difference in cash. Id. After a brief
conversation with Plaintiff, the officer left to speak to the conductor. Id. Plaintiff alleges the
conductor then told the officer, “I don’t want [Plaintiff] on my train!” Id. The officer asked
Plaintiff to exit the train, and when he would not, the officer allegedly pushed Plaintiff off the train
and on to the station’s platform, where he fell down. Id. at 2. Plaintiff claims that the officer then
jumped on his back and told him that he was under arrest. Id. The officer handcuffed and put
Plaintiff in his New Jersey Transit Police vehicle and called the Paterson Police Department. Id.
Following questioning from the Paterson police, the New Jersey Transit officer drove Plaintiff to
the Secaucus Junction station. Id. There, he was placed in a holding cell. Id. Three additional
New Jersey Transit officers allegedly pushed and choked Plaintiff while he was in the cell. Id.
After approximately two hours, Plaintiff was released without any charges. Id.

        On December 6, 2018, Plaintiff filed suit against Defendants. ECF No. 1. The Complaint
cites two causes of action under New Jersey’s criminal code: (1) false imprisonment, N.J.S.A.
§ 2C:13-3, and (2) use of force in law enforcement, N.J.S.A. § 2C:3-7. Compl. at 2.2 Plaintiff
seeks money damages as well as a disciplinary order against the New Jersey Transit conductor and
officers. Id. at 4. On March 18, 2019, this matter was stayed pending the resolution of several
appeals in the Third Circuit related to New Jersey Transit’s entitlement to Eleventh Amendment
Immunity. See ECF No. 7. On July 12, 2019, the stay was lifted. ECF No. 14. On October 15,
2019, Defendants filed the instant Motion.3 ECF No. 26.

II.     LEGAL STANDARD

        In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all of the facts
in the complaint and draws all reasonable inferences in favor of the plaintiff. Phillips, 515 F.3d at
231. Dismissal is inappropriate even where “it appears unlikely that the plaintiff can prove those
facts or will ultimately prevail on the merits.” Id. The facts alleged, however, must be “more than
labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations in the complaint “must be
enough to raise a right to relief above the speculative level.” Id. Accordingly, a complaint will
survive a motion to dismiss if it provides a sufficient factual basis such that it states a facially
plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Because Plaintiff is proceeding pro se, the Court must liberally construe the Complaint
under “less stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404
U.S. 519, 520 (1972). “Yet there are limits to [the Court’s] procedural flexibility,” and “pro se


2
  Under “Basis for jurisdiction,” Plaintiff also cites to Model Jury Charge (Civil) 8.11C, which concerns loss of
earnings in a tort case. See Compl. at 2.
3
  On September 30, 2019, Plaintiff filed a Motion for Default Judgment. ECF No. 25. Plaintiff did not first request
that the Clerk enter default against Defendants. On October 1, 2019, John Regina filed a notice of appearance for
Defendants and requested an extension of the time to answer, which the Clerk of Court granted. See ECF Nos. 21,
22. As discussed infra, Plaintiff’s Motion for Default Judgment is moot in light of Defendants’ Motion to Dismiss.
                                                        2
litigants must still allege sufficient facts in their complaints to support a claim.” Mala v. Crown
Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

III.   DISCUSSION

        Plaintiff’s Complaint must be dismissed because Plaintiff cannot bring a private lawsuit to
enforce provisions of New Jersey’s criminal code. See, e.g., Henry v. Essex Cty. Prosecutor’s
Office, No. 16-8566, 2017 WL 1243146, at *3 (D.N.J. Feb. 24, 2017) (“[P]rivate citizens are
generally not allowed to enforce the state penal laws, and [v]iolations of these laws are left to the
agencies charged with the enforcement of the criminal law.”) (citations and internal quotation
marks omitted); Itiowe v. Daniel, No. 16-7777, 2017 WL 4179811, at *1 n.4 (D.N.J. Sept. 21,
2017) (dismissing plaintiff’s claims under N.J.S.A. § 2C:13-3, among other criminal statutes, and
noting that plaintiff “ha[d] no standing to assert criminal actions against any defendant in this
Court”). As such, Plaintiff’s Complaint fails state a claim for relief.

        Because Plaintiff is proceeding pro se and because he cites to the New Jersey Civil Model
Jury Charges, see Compl. at 2, the Court will construe the Complaint as raising state law tort claims
of false imprisonment or excessive force, rather than violations of New Jersey’s criminal code.
This construction, however, cannot cure the lack of subject-matter jurisdiction because the parties
are not diverse. Here, Plaintiff and Defendants are all citizens of New Jersey for purposes of
diversity jurisdiction. See Compl. at 1-3. As such, the Court lacks subject-matter jurisdiction to
hear state law tort disputes between the parties. See 28 U.S.C. § 1332.

         Finally, the Complaint cannot be saved by liberally construing Plaintiff’s pleadings as
stating federal civil rights violations under 42 U.S.C. § 1983 (“Section 1983”). Section 1983
reaches every “person” acting under color of state law. 42 U.S.C. § 1983. “[N]either a State nor
its officials acting in their official capacities are ‘persons’ under § 1983.” Will v. Michigan Dep’t
of State Police, 491 U.S. 58, 71 (1989). State agencies may be considered “the State” for purposes
of Section 1983 liability, see Howlett v. Rose, 496 U.S. 356, 365 (1990), and the Third Circuit has
held that Defendants here are state agencies entitled to Eleventh Amendment immunity, see Karns
v. Shanahan, 879 F.3d 504, 519 (3d Cir. 2018). As such, Defendants may not be sued for damages
under Section 1983. Id. Therefore, Plaintiff would also fail to state a claim under Section 1983.

IV.    CONCLUSION

       For the reasons stated above, Defendants’ Motion to Dismiss, ECF No. 26, is GRANTED,
and Plaintiff’s Complaint is DISMISSED. Because the Complaint is dismissed, Plaintiff’s Motion
for Default Judgment, ECF No. 25, is DENIED AS MOOT.

                                                   SO ORDERED.

                                                     /s Madeline Cox Arleo__________
                                                     MADELINE COX ARLEO
                                                     UNITED STATES DISTRICT JUDGE



                                                 3
